Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00599-CV

                                        Gregory JACKSON,
                                             Appellant

                                                   v.

                                         Kevin CARLTON,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-19961
                           Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 20, 2013

DISMISSED FOR LACK OF JURISDICTION

           Gregory Jackson appeals the trial court’s August 6, 2013 order granting in part the no

evidence motion for summary judgment filed by Kevin Carlton. The trial court’s order granted

summary judgment dismissing Jackson’s claims for violations of the Deceptive Trade Practices

Act, negligent misrepresentation, and negligent hiring, supervision and/or management. The trial

court’s order denied summary judgment on Jackson’s negligence and fraud claims. Neither the

motion nor the order addressed Carlton’s counterclaim. Jackson’s notice of appeal states he is

appealing “the denial of claims concerning violations of the Deceptive Trade Practices Act.”
                                                                                         04-13-00599-CV


        A summary judgment order is final for purposes of appeal only if it either “actually

disposes of all claims and parties then before the court, ... or it states with unmistakable clarity that

it is a final judgment as to all claims and all parties.” Lehmann v. Har-Con Corp., 39 S.W.3d 191,

192-93 (Tex. 2001). The order appealed in this case does neither. If a summary judgment order

does not dispose of all issues and all parties, it is interlocutory and not appealable absent a

severance. Mafrige v. Ross, 866 S.W.2d 590, 591 (Tex. 1993). The clerk’s record does not contain

an order of severance.

        We ordered appellant to show cause why the appeal should not be dismissed for lack of

jurisdiction, and advised Jackson the appeal would be dismissed if he did not file a satisfactory

response by the date ordered. Jackson did not respond to this court’s order. Because the order

appealed is interlocutory and is not a final, appealable judgment, we dismiss this appeal for lack

of jurisdiction.


                                                    PER CURIAM




                                                  -2-